 In the Matter of BUTLER SPECIALTY COMPANY, A CORPORATION,andUNITED FURNITURE WORKERS OF AMERICA, LOCAL 18-B, AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSandFURNITUREWOODWORKERS & FINISHERS UNION, LOCAL 18-B OF THE UPHOL-STERERS INTERNATIONAL UNION OF NORTH AMERICA, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No.R-1847SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 6, 1941On August 26, 1940, the National Labor Relations Board, hereincalled the Board issued its Supplemental Decision and Second Di-rection of Election in this proceeding.'On September 19, 1940, theBoard issued its Amendment to Second Direction of Election.2 Pur-suant to the Second Direction of Election, as amended, an electionby secret ballot was conducted on October 11, 1940, under the directionand supervision of the Regional Director for the Thirteenth Region(Chicago, Illinois).On October 18, 1940, 'the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, issued andduly served on the parties an Election Report.As to the balloting 'and its results, the Regional Director reportedas follows :Total on eligibility list---------------------------------------Total ballots cast----- --------------------------------------71,Total ballots cast for United Furniture Workers of America,Local 18-B, affiliated with the Congress of Industrial Organi-zations ---------------------------------------------------61Total ballots cast for Furniture,Woodworkers & FinishersUnion, Local 18-B of the Upholsterers International Union ofNorth America, affiliated with the American Federation ofLabor----------------------------------------------------8Total ballots challenged--------------------------------------0Total void ballots--------------------------------------------1Total blank ballots -------------------------------------------1126 N, L R B. 1388.2 27 N L R B 334.29 N. L. R. B., No. 82.430 BUTLER SPECIALTY COMPANY431On October 22,1 1940, the Company filed its Objections to ElectionReport.On the same day a petition and objections to the ElectionReport, signed by 17 employees of the Company, was filed with theRegional Director.On November 9, 1940, a joint brief of the Com-pany and such petitioners, and on November 25, 1940, a joint sup-plemental brief, was filed in support of the petition and the objections.On November 27, 1940, the Regional Director issued and duly servedupon the parties his Report on Objections to Election Report..The Company and the petitioners contend that the Act does notauthorize run-off elections and that in any event the eligible employeesshould not be deprived of an opportunity in a run-off election of'voting that they desire neither of the contesting labor organizationsto represent them.The Board has already o considered and dis-posed of similar objections advanced on the same grounds in itsSupplemental Decision and Second Direction of Election.The Com-pany and the petitioners point to the fact that 203 employees wereeligible in the first election, and that less than a majority of thesevoted in the second election, and argue that the failure on thepart of many eligible employees to vote was due to the limitedopportunity afforded by the run-off ballot.The Regional Directorfinds in this connection that the Company refused to participate uponrequest in the arrangements for the election, particularly referringto the fact that the Company refused, on request, to post in its plantprepared notices of the election and to furnish a revised list of eligi-'ble employees.'The Board has considered the Election Report, thepetition, the objections to the Election Report, and the briefs in sup-port thereof and the Report on Objections filed thereto, and findsthat the objections do not raise, substantial and material issues inrespect to the conduct of the ballot or the Election Report.The ob-jections are hereby overruled.The petition for a further electionis denied.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that United Furniture Workers of America,Local 18-B, affiliated with the Congress of Industrial Organizations,8 Compare Matter of R. C. A. Manufacturing Company, Inc.andUnited Electrical hRadio Workers of Ameica,2N. L R B. 199.U 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas been designated and selected by a majority of all production andmaintenance employees of Butler Specialty Company at its Chicago,Illinois, factory,including watchmen but excluding supervisory andclerical employees,as their representative for the purposes of collec-tive bargaining,and that, pursuant to the provisions of Section 9 (a)of the NationalLaborRelationsAct, UnitedFurnitureWorkers' ofAmerica, Local 18-B, affiliated with the Congress of Industrial Or-ganizations,is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages,hours of employment,and other conditions of employment.